Citation Nr: 0213687	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  98-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 1991 
and from August 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1997 and September 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) which denied the 
benefit sought on appeal.

In an August 2000 Board decision, the issue of entitlement to 
service connection for PTSD was remanded for additional 
development.  This was accomplished to the extent possible 
and the case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran did not engage in combat with the enemy.

3.  The veteran's PTSD symptoms have been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained, 
and the veteran has been afforded a VA examination and a 
hearing before the RO.  In addition, the veteran's service 
records have been obtained, including evidence obtained 
through attempts by the RO to verify the veteran's alleged 
stressors by means of searches by the United States Armed 
Services Center for Research of Unit Records (USACRUR) and 
the National Personnel Records Center (NPRC).  The veteran 
has not made the Board aware of any additional evidence that 
should be obtained prior to appellate review, and the Board 
is satisfied that the requirements under the VCAA have been 
met.  In this regard, the Board notes that the veteran has 
failed to provide independent evidence verifying the alleged 
incident or any other relevant detailed information.  See 
Wood v. Derwinski, 1 Vet. App. 190, 183 (1991) (it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates, and places of events claimed to support a PTSD 
stressor).  

Further, in August 2000, the Board remanded the veteran's 
claim for additional development.  In response, the RO 
obtained additional service personnel records. Therefore, the 
Board finds that a remand would serve no useful purpose, that 
the duty to assist was satisfied, and that the case is ready 
for appellate review.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate and unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefits flowing to 
the veteran).  See also Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
PTSD.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).  To establish entitlement to service 
connection for PTSD, the veteran must submit medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2001).

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is noncombat-related, the 
record must contain service records or other credible sources 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997). 

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

A review of the veteran's service medical records reveals 
that they are silent for any evidence of recorded complaints 
or diagnoses of, or treatment for, PTSD.  A May 1991 Report 
of Medical History indicates that the veteran denied frequent 
trouble sleeping, depression, excessive worry, memory loss, 
and nervous trouble.  The contemporaneous Report of Medical 
Examination for purposes of redeployment indicated that the 
veteran's ophthalmoscopic, anal and rectal, neurological, and 
psychiatric evaluations were deferred.  However, a Medical 
Evaluation for Southwest Asia Demobilization/Redeployment 
shows that the veteran reported nightmares or trouble 
sleeping and recurring thoughts about his experiences during 
Desert Shield/Desert Storm.  In addition, a September 1991 
Memorandum from the chaplain indicates that the veteran was 
seen for family or personal problems.

The veteran's DD 214s, Certificate of Release or Discharge 
from Active Duty, show that the veteran had active duty from 
December 1990 to May 1991 and from August 1991 to March 1992.  
His military occupational specialties (MOS) were listed as a 
cargo specialist and a motor transport operator.  The veteran 
was noted as having three months and twenty-six days of 
foreign service during the first period of service, and six 
months and twenty-three days of foreign service during the 
second period of service.  Both DD 214s indicate that the 
veteran was ordered to active duty in support of Operation 
Desert Shield/Storm.  The veteran's Personnel Qualification 
Record indicates that the veteran was in Saudi Arabia from 
September 1991 to March 1992.

A December 1990 Department of the Army announcement indicates 
that the veteran was to proceed on temporary duty 
(deployment) at the 471st Transport company, Fort Sill, 
Oklahoma in support of Desert Shield in December 1990.

A February 1991 Department of the Army announcement shows 
that the veteran was reassigned to the 419th Transportation 
Battalion in February 1991.

An April 1991 Department of the Army announcement states that 
the veteran was released from the 419th Transportation 
Battalion and assigned to the 180th Transportation Company.

A November 1991 Department of the Army announcement indicates 
that the veteran was reassigned to the 158th Movement Control 
Team and that the veteran's "mission" was completed in 
Southwest Asia/Desert Shield/Storm.  However, a Department of 
the Army 2nd Area Support Battalion announcement, dated later 
in November 1991, states that the veteran was ordered to 
report to Khobar Towers in Kuwait.

A February 1992 Department of the Army announcement indicates 
that the veteran was reassigned to Company C of the 702nd 
Transportation Battalion in Dhahran, Saudi Arabia for 
separation out-processing, as the veteran's tour and mission 
in Saudi Arabia/Desert Shield/Storm were considered 
completed.

In statements, the veteran indicated that he was assigned to 
the 180th Transportation Company, 419th Transportation 
Battalion.  He reported that he had close friends who were 
killed or wounded on February 25, 1991, but that he did not 
remember their names, just that they were in the 14th 
Quartermaster Detachment.  He also related that his primary 
duty assignment was "combat support [with] sporadic 
encounters with enemy forces" due to a personnel shortage, 
and that he performed combat duties daily, but that his 
records do not reflect this duty due to "security 
clearance."  He also reported that he was subject to daily 
and weekly Scud missile attacks in January 1991 when he was 
assigned to the 471st Transportation Company.  He also stated 
that he was subject to sniper attacks while engaged in a 
"secret convoy mission" as part of the 419th Transportation 
Battalion and 180th Transportation Company.

A discharge summary for a March to April 1997 hospitalization 
at the VA shows a diagnosis of PTSD.  He complained of an 
increased startle reflex, impaired sleep, nightmares and 
flashbacks, social isolation, depression with suicidal 
ideation, and fatigue.  He reported that his tours in the 
Persian Gulf War involved combat.  Examination showed that 
the veteran was alert and oriented, with a blunt affect and a 
sad, somewhat depressed mood.  His judgment was impulsive, 
but his insight was good.  He speech was normal, coherent, 
and goal-directed.  He denied delusions, hallucinations, and 
homicidal ideation.  The examining provider noted that the 
veteran did not exhibit any signs of psychosis during his 
hospitalization, but elicited depression. 

A VA medical record dated April 1997 indicates that the 
veteran reported that he was part of the 702nd Transportation 
Battalion, C Company during the Persian Gulf War.  He also 
reported that he was at Khobar Towers when it was hit by a 
Scud missile in January 1991, which he described as 
"traumatic and frighten[ing]."  He also related that was 
exposed to oil well fires while assigned to the 419th 
Transportation Battalion, also during January 1991, and that 
he also saw burned bodies on the road.  He stated that as a 
result he could not sleep at night for more than 4 hours and 
could not stand loud noises.  He related that he went into 
"combat mode" at night, but felt safe during the day and 
that he no longer socialized with people.  He complained of 
nervousness, nightmares, memory loss, poor concentration, and 
anger.  He also complained of paranoia and suicidal ideation.

The veteran was afforded a VA examination in connection with 
his claim in May 1997.  According to the report, the veteran 
reported that he had a sleep disorder during service, that he 
was hospitalized in April 1997 for emotional problems, and 
that he received individual therapy on an outpatient basis.  
He denied alcohol use since 1992, as well as treatment for 
substance abuse or neurological problems.  He reported 
arrests for domestic violence or disorderly conduct.  He also 
related that he was activated in 1990, for work as a convoy 
commander in Saudi Arabia until April 1992.  The veteran also 
related that he was unable to know where he was or what 
outfit he served in because he moved around so often, that he 
was in the Khobar Towers when it was hit by Scud missiles in 
January 1991, and that he was upset that he could not help 
some children his unit encountered in Kuwait.  The veteran 
complained of anger, depression, "combat nightmares" three 
to four times per night, and difficulty concentrating.  He 
also complained of suicidal thoughts and memory loss.  He 
stated that he avoided crowds and loud noises since his 
service, and that he did not socialize because he did not 
enjoy taking orders in service.  Mental status examination 
showed that the veteran's affect and mood were dysphoric.  He 
was oriented, alert, and well groomed.  The veteran reported 
experiencing auditory and visual hallucinations, as well as 
paranoia.  The diagnosis was PTSD. 

A September 1997 statement from the veteran's brother 
indicates that he feels that the veteran had exhibited 
"weird, drastic behavioral changes" since his return from 
the Persian Gulf War.

In May 1998, the veteran was afforded a hearing before the 
RO.  According to the transcript, the veteran testified that 
his initial orders when activated for the Persian Gulf War 
were to report to the 471st "station", and that his duties 
were to assemble his men to go to Saudi Arabia.   He also 
testified that he was assigned to the "towers" as temporary 
barracks in January 1991 until he could meet up with the 
471st unit, and that about a half hour after he arrived 
there, a Scud missile landed right outside the towers.  He 
stated that the 471st unit no longer needed him, so he was 
assigned to the 419th Battalion of the 7th Group."  He also 
testified that he was sent to Kuwait on his second tour of 
active duty with the 702nd transportation battalion.  His 
friend testified that the veteran attended the PTSD program 
with him, and that the veteran was isolated and depressed.

An August 1999 letter from USACRUR indicates that the 
veteran's assigned units were not specifically mentioned in 
the unit historical reports of the 419th Transportation 
Battalion, the higher headquarters of the 180th 
Transportation company, or in the historical reports of the 
7th Transportation Group, the higher headquarters of the 180th 
Transportation Company and the 702nd Transportation 
Battalion.  The letter also indicated that the veteran's name 
appeared in the personnel database portion of the Department 
of Defense Persian Gulf Registry, and that a copy of 
"Casualties and Damage from SCUD Attacks in the 1991 Gulf 
War" was enclosed.  

The extract of the historical report from the 419th 
Transportation Battalion, dated April 1991, indicates that 
the unit's activities centered on the movement and set up of 
battalion headquarters.  Another extract indicated that the 
180th Transportation Company supported offensive operations 
in January and February 1991, including the jump by the 82nd 
Airborne division, and that the 419th Transportation 
Battalion supported the redeployment of Airborne Corps.  

The extract from the 7th Transportation Group historical 
report indicates that the unit combined trucks, trains, 
boats, and ports to unload and load ships, railcars, and 
containers.  In addition, the unit transported troops, 
weapons, and supplies.  The extract describes the 7th 
Transportation Group as the "Lifeline to the Front Line," 
which "transported cargo for a year on the most dangerous 
routes in the world . . . ."

"Casualties and Damage from SCUD Attacks in the 1991 Gulf 
War" shows that there was a false alarm of a Scud missile 
attack on January 18, 1991 and an assortment of Scud attacks 
during the remainder of January and the early part of 
February 1991, most of which were engaged by Patriots, and 
which did not result in any United States military injuries 
or damage.  However, there was a Scud attack on February 25, 
1991, which was not engaged by a Patriot, that resulted in a 
hit on United States military barracks, killing 28 military 
personnel and injuring 98 others.

A November 2000 letter from the Office of the Secretary 
Defense to the veteran indicates a copy of map and unit 
movement data for the 419th Transportation Battalion were 
provided to the veteran.  The map had unit locations plotted 
on it.  The unit movement data shows that the 419th 
Transportation Battalion was at "TTP Palermo" from January 
6, 1991 to February 17, 1991.

A private medical record dated September 2000 indicates that 
the veteran has been diagnosed with PTSD with major 
depressive episodes based on his experiences in the Persian 
Gulf.

A July 2001 letter from USACRUR states that they were unable 
to locate documentation concerning the 180th Transportation 
Company during the Persian Gulf War, except for an April 1991 
report.  The letter also states that an element of the 180th 
Transportation Company was in the Ad Dammam area (Khobar 
Tower) during the February 25, 1991 Scud attack, but that 
verification of the individuals stationed there could not be 
obtained.   The attached April 1991 report indicates that the 
mission of port clearance at the Port of Damman was 
successfully completed, and that the company was oriented by 
the 419th Battalion and supported by the 791st Battalion and 
425th Brigade.

In a February 2002 letter, the veteran asserted that he was 
in a "combat zone," which was evidence of "combat 
stressors."  He submitted an article concerning the warnings 
of Scud missile launches experienced by soldiers in Dhahran, 
Saudi Arabia, and included a summary of the Khobar barracks 
attack.  The veteran also submitted a January 1992 Department 
of the Army announcement which noted that the 419th 
Transportation Battalion and 180th Transportation Company 
were awarded the Meritorious Unit Commendation for support 
against a "hostile and tenacious enemy."  The announcement 
spoke of a "combat environment" in Saudi Arabia, Iraq, 
Kuwait, Bahrain, and the United Arab Emirates.  In addition, 
the veteran submitted photos of trucks and groups of 
soldiers.

A review of the official military documentation contained in 
the veteran's claims file is negative for evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD 214s do not reflect that 
the veteran received any decorations or medals that indicate 
involvement in combat.  The veteran received the Army Service 
Ribbon, the Kuwait Liberation Medal, the Southwest Asia 
Service Medal, the National Defense Service Medal, the Army 
Commendation Medal, the Overseas Service Bar, the Driver and 
Mechanic Badge, and the Sharpshooter Marksmanship Badge 
Rifle.  Further, as mentioned earlier, his MOS was listed as 
a cargo specialist and motor transport, which are not 
specialties that are, on their face, indicative of a combat 
role.  Accordingly, in view of the lack of any official 
evidence that the veteran participated in combat with the 
enemy, the Board finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  See VAOPGCPREC 12-99.  Therefore, as the veteran 
has not been shown to have engaged in combat with the enemy, 
any alleged in-service stressors must be verified, i.e., 
corroborated by credible supporting evidence. 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).
In this case, the evidence of record contains a diagnosis of 
PTSD.  The Board finds this diagnosis to be reliable on the 
basis that the RO made an attempt to verify the veteran's 
alleged stressor, and found that the veteran was in areas 
where Scud attacks occurred, although there is no evidence 
that the veteran was at Khobar Towers when it was hit by the 
Scud missile.  The veteran's service records indicate that 
the veteran was stationed in Kuwait and Saudi Arabia during 
the January and February 1991 Scud attacks.  Although the 
USACRUR letters and unit histories do not show that the 
veteran's unit engaged in combat operations or that the 
veteran's unit had any significant combat situations or 
casualties during the periods suggested by the veteran, the 
unit histories provided by USACRUR corroborate the veteran's 
testimony that he was exposed to dangerous and stressful 
conditions while serving in the Persian Gulf War, including 
his work as a transporter.  See Pentecost v. Principi, 16 
Vet. App. 124, 128-29 (2002) (a veteran must offer credible, 
independent evidence of a stressful event, such as unit 
records showing that the veteran was stationed with the unit 
while under attack, in order to imply personal exposure to 
the stressor).

As the stressor has been verified, a link has been 
established between the veteran's current symptoms and an in-
service stressor.  See 38 C.F.R. § 3.304(f).  As such, the 
Board finds that there is an approximate balance of positive 
evidence and negative evidence on the question of whether the 
veteran should have been entitled to service connection for 
PTSD.  Accordingly, the Board resolves all doubt in the 
veteran's favor, and grants service connection for PTSD.


ORDER

Service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

